8 N.Y.3d 867 (2007)
In the Matter of MAUREEN McNAMARA (Admitted as MAUREEN MARGARET McNAMARA), a Suspended Attorney, Appellant.
Court of Appeals of the State of New York.
Submitted December 26, 2006.
Decided February 20, 2007.
Motion for reconsideration of this Court's November 21, 2006 dismissal order [see 7 NY3d 899] granted and, upon reconsideration, appeal dismissed, without costs, upon the ground that no substantial constitutional question is directly involved. Motion for leave to appeal denied. Motion for relief ancillary to the motion for leave and appeal denied.